Citation Nr: 0818699	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2  Entitlement to a total disability rating for compensation 
purposes based on individual unemployablity due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1973 to November 
1975.  His service-connected disabilities, listed below, are 
a result of an accident in service with his military police 
motorcycle.  He was born in 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his wife provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in March 2008; a transcript is of record.  At that 
time, additional evidence was submitted on which there was a 
written waiver of initial RO consideration.   

During the course of the current appeal, actions have been 
taken by the RO on various issues to include additional 
service connected disabilities.  In part as a result of those 
actions, service connection is now in effect as follows: 
amputation, middle and lower third of the thigh, left leg, 
rated as 60 percent disabling; (previously separately rated 
prior to December 2000 as residuals, fracture, left tibial 
plateau at 40 percent disabling; and osteomyelitis, left leg, 
rated at 30 percent disabling); degenerative joint disease of 
the cervical spine, rated at 10 percent; degenerative joint 
disease of the thoracic spine, rated at 10 percent.  A 
combined rating of 70 percent has been in effect since 
February 1, 2001, in addition to special monthly compensation 
on account of the anatomical loss of one foot. 

The issue of entitlement to service connection for hepatitis 
C is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is needed on the part of the 
appellant.


FINDINGS OF FACT

The competent and probative medical evidence of record raises 
a reasonable doubt as to whether the veteran's service-
connected disabilities now render him unable to obtain and 
maintain any form of gainful employment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

II.  Applicable Legal Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  


VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

III.  Factual Background and Analysis

Service connection is now in effect for amputation, middle 
and lower third of the thigh, left leg, rated as 60 percent 
disabling; degenerative joint disease of the cervical spine, 
rated as 10 percent disabling; degenerative joint disease of 
the thoracic spine, rated as 10 percent disabling.  A 
combined rating of 70 percent has been in effect since 
February 1, 2001, in addition to special monthly compensation 
on account of the anatomical loss of one foot. 

The veteran has some non-service-connected disabilities, 
including bilateral carpal tunnel syndrome, diabetes 
mellitus, depression, and hepatitis.  At his hearing before 
the undersigned, the veteran submitted a notice from a VA 
facility, dated in February 2008, reflecting that he has been 
accepted as a candidate for a liver transplant.  In addition 
to the disabilities themselves, he takes significant pain 
medications which has some impact on his ability to function 
in a normal capacity.

The veteran and his wife have testified that his hepatitis C 
is of relatively minimal current impact on his ability to 
work.  The Board finds this to be credible, in the light of 
other data of record.

He previously worked for the U.S. Postal Service, where he 
has not worked since 1992 when he took disability retirement 
for his back.  Social Security Administration (SSA) records 
indicate that he last worked at any job in June 1997.  Prior 
work included as a drywall hanger and construction laborer, 
neither of which occupations he is any longer able to do.

His leg amputation was in 1999.  SSA denied disability 
benefits in a decision in 1999, based on evidence primarily 
relating to an earlier period and not placing particular 
focus on the amputation but the active osteomyelitis and 
arthritis.  Of record at the time of that decision were 
several medical opinions from treating and evaluative 
physicians opining that the veteran was unable to work due to 
the disabilities for which he now has service connection.  
SSA suggested that he was able to do certain more sedentary 
jobs.  The occupations delineated therein appear to reflect a 
fairly marginal nature of work.

Extensive files of private and VA clinical reports are in the 
file, relating to the veteran's symptoms and functional 
incapacitation.  His increasing orthopedic problems have 
clearly contributed to his lack of being able to find new 
employment, and his last job concluded before his 
osteomyelitis problem exacerbated into the partial amputation 
of his left lower extremity.

There are considered medical opinions of record to the effect 
that the above disabilities render the veteran unable to 
work.  The Board finds that, although the evidence does not 
clearly preponderate in favor of the claim, there is 
reasonable doubt as to whether, in addition to meeting the 
schedular criteria for TDIU consideration, the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  
Accordingly, without finding error in the previous action 
taken by the RO, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that a TDIU is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a TDIU is granted to the extent indicated, 
subject to the regulatory criteria relating to the payment of 
monetary awards. 


[Continued on Next Page]

REMAND

The veteran has been diagnosed with "chronic, aggressive 
hepatitis C" and is now on the list for a liver transplant.  

The etiology of his hepatitis C remains unclear, although he 
denies risky behavior including using drugs.  He has opined 
that he may have gotten hepatitis C as a result of blood 
transfusions for his injuries or surgical procedures over the 
years.  Chronologically, this would appear to be possible for 
some procedures, but not possible for others.

At his hearing, the veteran and his wife, who is a nurse, 
testified that he had been diagnosed in 1985, and had then 
been told by an endocrinologist that he probably acquired 
hepatitis C within the prior 15 years while he was in service 
and underwent transfusions for his traumatic injuries.  Tr. 
at 5-6.  His wife candidly indicated that she had not known 
him at the time, but she had been told the same story of his 
having two units of possibly contaminated blood in service by 
the veteran, as well as his mother and sister.  Tr. at 13.  
He said he had not had other transfusions before or since, 
until most recently when he received platelets.  Tr. at 17.  
He named the physician who had opined as to the etiology of 
the hepatitis, and said that he thought the opinion should be 
in the file.  Tr. at 17.  (The Board notes that such document 
may well be contained in the multiple volumes of record, but 
it has not been located.)  The veteran said that he had also 
gotten his only tattoo while he was in service.  Tr. at 19.  
He specifically denied other risky behavior.  Tr. at 20. 

Based on the evidence of record, the Board finds that 
additional development would be of benefit in deciding this 
case.  

Accordingly, the matter is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    If the veteran has or is able to obtain 
a copy of the opinion by a physician 
(including the one he has named as having 
rendered such an opinion in the past) as 
to the etiology of his hepatitis C, he 
should do so, and VA should assist him as 
feasible.

2.  The case and the entire boxed file 
should be forwarded to a VA physician with 
expertise in hematology or endocrinology 
to provide an opinion as to - 

    (a)  When was hepatitis C diagnosed? 
    
    (b)  When and by what symptoms or 
testing was it first demonstrated? 
    
    (c)  To what it is it at least as 
likely as not causally attributable?  

The Board notes that "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.

The case should then be returned to the 
Board for final appellate consideration.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


